Case: 21-10564     Document: 00516353910          Page: 1    Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      June 13, 2022
                                   No. 21-10564
                                                                     Lyle W. Cayce
                                                                          Clerk

   Thomas George Craaybeek,

                                                            Plaintiff—Appellant,

                                       versus

   Stephen Bristow; 90th District Court of Young
   County,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:20-CV-31


   Before Smith, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Thomas George Craaybeek, Texas prisoner # 2034863, moves to
   appeal in forma pauperis (IFP) from the dismissal of his civil rights claim.
   The district court dismissed the action for failure to state a claim under 28
   U.S.C. § 1915(e)(2)(B)(ii) because the state court judge enjoyed absolute


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10564      Document: 00516353910           Page: 2     Date Filed: 06/13/2022




                                     No. 21-10564


   judicial immunity, and the court itself was not a distinct jural entity that could
   be sued.
       Because Craaybeek now asserts only that he is indigent, he does not
   address the district court’s dismissal ruling and thus waives any challenge to
   that ruling. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993);
   Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987). Because Craaybeek identifies no nonfrivolous issue for appeal, his IFP
   motion is DENIED and the appeal is DISMISSED. See McGarrah v.
   Alford, 783 F.3d 584, 584 (5th Cir. 2015); 5th Cir. R. 42.2. All other
   outstanding motions are also DENIED.
          The district court’s dismissal under § 1915(e) and this court’s
   dismissal of the appeal count as strikes under § 1915(g). See McGarrah, 783
   F.3d at 584-85. Craaybeek received another strike in the Northern District
   of Texas in 2021. Because Craaybeek now has three strikes, he is BARRED
   “from proceeding IFP in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury.” Id.; § 1915(g).




                                           2